Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 21, 2018

The Court of Appeals hereby passes the following order:

A19A0310. VINCENT CRAWFORD v. THE STATE.

      Following a bench trial, the trial court found Vincent Crawford guilty of
driving under the influence of alcohol (“DUI”), driving with an unlawful alcohol
concentration (which the court merged with the DUI conviction), and speeding.
Crawford appeals from his judgment of conviction, contending that the trial court
erred when it denied his motion to suppress all evidence obtained following the traffic
stop that led to his arrest. In his motion to suppress, Crawford argued, in relevant
part, that Georgia’s implied consent statute, OCGA § 40-5-67.1 (b) (2), is
unconstitutional on its face and as applied in this case.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Par.
II (1)). Because the trial court rejected Crawford’s challenge to the constitutionality
of OCGA § 40-5-67.1 (b) (2) in this case, it appears that jurisdiction over this appeal
may lie in the Supreme Court. As the Supreme Court has the ultimate responsibility
for determining appellate jurisdiction, see Saxton v. Coastal Dialysis & Med. Clinic,
Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996), this appeal is hereby TRANSFERRED
to the Supreme Court for disposition.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/21/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.